                       Case 15-23356-EPK      Doc 56       Filed 06/21/19        Page 1 of 4




         ORDERED in the Southern District of Florida on June 20, 2019.




                                                                 Erik P. Kimball, Judge
                                                                 United States Bankruptcy Court
_____________________________________________________________________________

                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                    WEST PALM BEACH DIVISION

        In re:                                                        Case No. 15-23356-EPK

        NELSON D. CANDELARIO, and                                     Chapter 13
        CARMEN G. CANDELARIO,

               Debtors.
        _____________________________________/

                  ORDER TO SHOW CAUSE WHY ATTORNEYS JOSE E. LOPEZ AND
                      SHELLEY K. HOGUE SHOULD NOT BE SANCTIONED
                             AND SETTING HEARING THEREON

                 This matter came before the Court for hearing on June 10, 2019 to consider the

        Trustee’s Motion to Dismiss [ECF No. 48] (the “Motion to Dismiss”) filed by Robin R. Weiner,

        chapter 13 trustee (the “Trustee”). In the Motion to Dismiss, the Trustee asks the Court to

        dismiss this chapter 13 case because Nelson D. Candelario and Carmen G. Candelario (the

        “Debtors”) failed to make payments under the confirmed second amended plan [ECF Nos. 34

        and 37] as required by 11 U.S.C. § 1307.

                 The Court set the Motion to Dismiss for hearing on June 10, 2019 at 1:00 p.m. The

        Trustee served a copy of the Motion to Dismiss and the notice of hearing on the Debtors,


                                                   Page 1 of 4
              Case 15-23356-EPK       Doc 56     Filed 06/21/19   Page 2 of 4



counsel of record for Debtors, Jose E. Lopez, Esq., and all parties in interest. The Debtors

appeared in person at the June 10, 2019 hearing on the Motion to Dismiss. Attorney Lopez

did not appear at the June 10, 2019 hearing on the Motion to Dismiss. Pursuant to Local

Rule 2090-1(C), Attorney Lopez, as counsel of record for the Debtors, was required to appear

at the June 10, 2019 hearing on the Motion to Dismiss.

       At the hearing, among other things, the Debtors explained to the Court that the

Debtors have not spoken in person or otherwise to Attorney Lopez since early January 2019.

According to the Debtors, at that time, Attorney Lopez notified the Debtors that he was no

longer representing the Debtors in this chapter 13 case. Attorney Lopez also notified the

Debtors that another person would represent the Debtors in this chapter 13 case. The

Debtors apparently spoke to this person over the telephone in January 2019, and she

confirmed that she was representing the Debtors in this chapter 13 case. However, the

Debtors stated that they have also not been able to contact this second person who agreed to

represent them.

       After the hearing, the Debtors provided the Court with information regarding the

other lawyer to whom they were directed by Attorney Lopez. Based on information provided

by the Debtors, it appears that the replacement counsel that the Debtors actually spoke with

is Shelley K. Hogue, Esq. Attorney Hogue’s mailing address (150 N. Orange Avenue, Suite

414C, Orlando, FL 32801) is nearly identical to Attorney Lopez’s mailing address. Ms. Hogue

appears to be associated with Attorney Lopez and his firm, LawyerASAP, PLLC. Indeed,

according to the Florida Department of State’s subniz.org, Attorney Hogue is listed as the

registered agent of LawyerASAP, PLLC.

       Attorney Lopez has not filed with the Court a motion to withdraw as counsel for the

Debtors or a joint notice of substitution of counsel in accordance with Local Rule 2091-1(B).

Attorney Hogue has not made an appearance on behalf of the Debtors in this chapter 13 case.

                                         Page 2 of 4
               Case 15-23356-EPK         Doc 56         Filed 06/21/19   Page 3 of 4



Based upon the Debtors’ representations at the June 10, 2019 hearing, it does not appear

that the Debtors consented to any substitution of counsel.

       In light of the foregoing, the Court ORDERS and ADJUDGES that Jose E. Lopez, Esq.

and Shelly K. Hogue, Esq. shall appear in person before the Honorable Erik P. Kimball on

July 8, 2019 at 1:00 p.m. at the United States Bankruptcy Court, 1515 North Flagler Drive,

8th Floor, Courtroom B, West Palm Beach, Florida 33401, to show cause why they should not

be sanctioned. Sanctions may include monetary sanctions, suspension of practice before this

Court, and/or a recommendation to the district court that Attorney Lopez and Attorney

Hogue be suspended from practice before that court. The Court will also consider whether it

is appropriate to report Attorney Lopez and/or Attorney Hogue to the Florida Bar for

potential violations of the rules of ethics.

                                                  ###

Copies to:

Nelson D. Candelario

Carmen G. Candelario

Robin R. Weiner, Trustee

AUST

Jose E. Lopez, Esq.
150 N. Orange Avenue, Suite 414
Orlando, FL 32801

Jose E. Lopez, Esq.
150 N. Orange Avenue, Suite 414A
Orlando, FL 32801

Jose E. Lopez, Esq.
150 N. Orange Avenue, Suite 100
Orlando Florida 32801

Jose E. Lopez, Esq.
150 N. Orange Avenue, Suite 303
Orlando Florida 32801

                                               Page 3 of 4
             Case 15-23356-EPK     Doc 56    Filed 06/21/19   Page 4 of 4




Jose E. Lopez, Esq.
Email: jlopez@lawyerasap.com

Shelley K. Hogue, Esq.
150 N. Orange Avenue, Suite 414C
Orlando, FL 32801

Shelley K. Hogue, Esq.
shogue@suncoast.law




                                     Page 4 of 4
